 



EXHIBIT 10.1
Execution Copy
 
REGISTRATION RIGHTS AGREEMENT
REGISTERED EXCHANGE OFFER
 

 



--------------------------------------------------------------------------------



 



POLYONE CORPORATION
8.875% Senior Notes due 2012
REGISTRATION RIGHTS AGREEMENT
New York, New York
April 10, 2008
Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Dear Sirs:
          PolyOne Corporation, a corporation organized under the laws of the
state of Ohio (the “Company”), proposes to issue and sell to Morgan Stanley &
Co. Incorporated (the “Initial Purchaser”), upon the terms set forth in a
purchase agreement dated April 7, 2008 (the “Purchase Agreement”), its 8.875%
Senior Notes due 2012 (the “Securities”) relating to the initial placement of
the Securities (the “Initial Placement”). The Securities are to be issued under
an indenture dated as of April 23, 2002 between the Company and The Bank of New
York Trust Company N.A., as successor trustee (the “Trustee”), as supplemented
by the supplemental indenture dated as of April 10, 2008 (the “Indenture”). To
induce the Initial Purchaser to enter into the Purchase Agreement and to satisfy
a condition of your obligations thereunder, the Company agrees with you for your
benefit and the benefit of the holders from time to time of the Securities
(including the Initial Purchaser) (each a “Holder” and, together, the “Holders”
for as long as such Person holds Securities), as follows:
          1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following capitalized defined terms shall have the following
meanings:
          “Act” shall mean the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.
          “Affiliate” of any specified Person shall mean any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person. For purposes of this definition, “control”
of a Person shall mean the power, direct or indirect, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.
          “Broker-Dealer” shall mean any broker or dealer registered as such
under the Exchange Act.

 



--------------------------------------------------------------------------------



 



 -2-
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.
          “Commission” shall mean the Securities and Exchange Commission.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Exchange Offer Registration Period” shall mean the 180-day period
following the consummation of the Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement.
          “Exchange Offer Registration Statement” shall mean a registration
statement of the Company on an appropriate form under the Act with respect to
the Registered Exchange Offer, all amendments and supplements to such
registration statement, including post-effective amendments thereto, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
          “Exchanging Dealer” shall mean any Holder (which may include the
Initial Purchaser) that is a Broker-Dealer and elects to exchange for New
Securities any Securities that it acquired for its own account as a result of
market-making activities or other trading activities (but not directly from the
Company or any Affiliate of the Company) for New Securities.
          “Final Memorandum” shall have the meaning set forth in the Purchase
Agreement.
          “Holder” shall have the meaning set forth in the preamble hereto.
          “Indenture” shall have the meaning set forth in the preamble hereto.
          “Initial Placement” shall have the meaning set forth in the preamble
hereto.
          “Initial Purchaser” shall have the meaning set forth in the preamble
hereto.
          “Issue Date” shall mean the date of original issuance of the
Securities.
          “Losses” shall have the meaning set forth in Section 7(d) hereof.
          “Majority Holders” shall mean the Holders of a majority of the
aggregate principal amount of Securities registered under a Registration
Statement.
          “Managing Underwriters” shall mean the investment banker or investment
bankers and manager or managers that shall administer an underwritten offering.

 



--------------------------------------------------------------------------------



 



 -3-
          “New Securities” shall mean debt securities of the Company identical
in all material respects to the Securities (except that the additional interest
provisions and the transfer restrictions and restrictive legends shall be
eliminated, as appropriate) and to be issued under the Indenture.
          “Person” shall mean an individual, partnership, corporation, trust or
unincorporated organization, or a government agency or a political subdivision
thereof.
          “Prospectus” shall mean the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or the New Securities covered by such
Registration Statement, and all amendments and supplements thereto and all
material incorporated by reference therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
          “Registered Exchange Offer” shall mean the proposed offer of the
Company to issue and deliver to the Holders of the Securities that are not
prohibited by any law or policy of the Commission from participating in such
offer, in exchange for the Securities, a like aggregate principal amount of the
New Securities.
          “Registration Statement” shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers any of the Securities or
the New Securities pursuant to the provisions of this Agreement, any amendments
and supplements to such registration statement, including post-effective
amendments (in each case including the Prospectus contained therein), all
exhibits thereto and all material incorporated by reference therein.
          “Securities” shall have the meaning set forth in the preamble hereto.
          “Shelf Registration” shall mean a registration effected pursuant to
Section 3 hereof.
          “Shelf Registration Period” shall have the meaning set forth in
Section 3(c) hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company pursuant to the provisions of Section 3 hereof which
covers some or all of the Securities or New Securities, as applicable, on an
appropriate form under Rule 415 under the Act, or any similar rule that may be
adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
          “Trustee” shall have the meaning set forth in the preamble hereto.

 



--------------------------------------------------------------------------------



 



 -4-
          “underwriter” shall mean any underwriter of Securities in connection
with an offering thereof under a Shelf Registration Statement.
          2. Registered Exchange Offer. (a) The Company shall prepare and, not
later than 90 days following the Issue Date (or if such 90th day is not a
Business Day, the next succeeding Business Day), shall use its reasonable best
efforts to file with the Commission the Exchange Offer Registration Statement
with respect to the Registered Exchange Offer. The Company shall use its
reasonable best efforts to cause the Exchange Offer Registration Statement to
become effective under the Act within 180 days of the Issue Date (or if such
180th day is not a Business Day, the next succeeding Business Day).
          (b) Upon the effectiveness of the Exchange Offer Registration
Statement, the Company shall promptly commence the Registered Exchange Offer, it
being the objective of such Registered Exchange Offer to enable each Holder
electing to exchange Securities for New Securities (assuming that such Holder is
not an Affiliate of the Company, acquires the New Securities in the ordinary
course of such Holder’s business, is not engaged in and does not intend to
engage in and has no arrangements or understandings with any Person to
participate in the distribution of the New Securities, is not a broker-dealer
tendering Securities acquired directly from the Company for its own account and
is not prohibited by any law or policy of the Commission from participating in
the Registered Exchange Offer) to trade such New Securities from and after their
receipt without any limitations or restrictions under the Act and under state
securities or blue sky laws.
          (c) In connection with the Registered Exchange Offer, the Company
shall:
     (i) mail to each Holder a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;
     (ii) keep the Registered Exchange Offer open for not less than 20 Business
Days after the date notice thereof is mailed to the Holders (or, in each case,
longer if required by applicable law);
     (iii) if the Company receives notice from an Exchanging Dealer on the
letter of transmittal that such Exchanging Dealer holds Securities acquired for
the account of such Exchanging Dealer as a result of market making or other
trading activities, use its reasonable best efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented and amended as
required under the Act to ensure that it is available for sales of New
Securities by Exchanging Dealers during the Exchange Offer Registration Period;
     (iv) utilize the services of a depositary for the Registered Exchange Offer
with an address in the Borough of Manhattan in New York City, which may be the
Trustee;
     (v) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open by sending to the entity specified in the
Prospectus, a facsimile or

 



--------------------------------------------------------------------------------



 



 -5-
letter setting forth the name of such Holder, the principal amount of Securities
delivered for exchange and a statement that such Holder is withdrawing such
Holder’s election to have such Securities exchanged;
     (vi) prior to effectiveness of the Exchange Offer Registration Statement,
provide a supplemental letter to the Commission (A) stating that the Company is
conducting the Registered Exchange Offer in reliance on the position of the
Commission in Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and
Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and (B) including a
representation that the Company has not entered into any arrangement or
understanding with any Person to distribute the New Securities to be received in
the Registered Exchange Offer and that, to the best of the Company’s information
and belief, each Holder participating in the Registered Exchange Offer is
acquiring the New Securities in the ordinary course of business and has no
arrangement or understanding with any Person to participate in the distribution
of the New Securities; and
     (vii) comply in all respects with all applicable laws relating to the
Registered Exchange Offer.
          (d) As soon as reasonably practicable after the close of the
Registered Exchange Offer, the Company shall:
     (i) accept for exchange all Securities duly tendered and not validly
withdrawn pursuant to the Registered Exchange Offer in accordance with the
Exchange Offer Registration Statement and letter of transmittal which shall be
an exhibit thereto;
     (ii) deliver to the Trustee for cancellation in accordance with Section
4(s) all Securities so accepted for exchange; and
     (iii) cause the Trustee promptly to authenticate and deliver to each Holder
of Securities a principal amount of New Securities equal to the principal amount
of the Securities of such Holder so accepted for exchange.
          (e) Accordingly, each Holder participating in the Registered Exchange
Offer shall be required to represent to the Company that, at the time of the
consummation of the Registered Exchange Offer:
     (i) any New Securities received by such Holder will be acquired in the
ordinary course of business;
     (ii) such Holder will have no arrangement or understanding with any Person
to participate in the distribution of the Securities or the New Securities
within the meaning of the Act; and
     (iii) such Holder is not an Affiliate of the Company.

 



--------------------------------------------------------------------------------



 



 -6-
          (f) If the Initial Purchaser determines that it is not eligible to
participate in the Registered Exchange Offer with respect to the exchange of
Securities constituting any portion of an unsold allotment, at the request of
the Initial Purchaser, the Company shall issue and deliver to the Initial
Purchaser or the Person purchasing New Securities registered under a Shelf
Registration Statement as contemplated by Section 3 hereof from the Initial
Purchaser, in exchange for such Securities, a like principal amount of New
Securities. If required, the Company shall use its reasonable best efforts to
cause the CUSIP Service Bureau to issue the same CUSIP number for such New
Securities as for New Securities issued pursuant to the Registered Exchange
Offer.
          3. Shelf Registration. (a) If (i) due to any change in law or
applicable interpretations thereof by the Commission’s staff, the Company
determines upon advice of its outside counsel that it is not permitted to effect
the Registered Exchange Offer as contemplated by Section 2 hereof; (ii) for any
other reason the Registered Exchange Offer is not consummated within 225 days of
the Issue Date (the “Consummation Deadline”); (iii) the Initial Purchaser so
requests with respect to Securities that are not eligible to be exchanged for
New Securities in the Registered Exchange Offer and that are held by it
following consummation of the Registered Exchange Offer; (iv) any Holder (other
than the Initial Purchaser) is not eligible to participate in the Registered
Exchange Offer; or (v) if the Initial Purchaser participates in the Registered
Exchange Offer or acquires New Securities pursuant to Section 2(f) hereof, and
the Initial Purchaser does not receive freely tradeable New Securities in
exchange for Securities constituting any portion of an unsold allotment (it
being understood that (x) the requirement that the Initial Purchaser deliver a
Prospectus containing the information required by Item 507 and 508 of
Regulation S-K under the Act in connection with sales of New Securities acquired
in exchange for such Securities shall result in such New Securities being not
“freely tradeable”; and (y) the requirement that an Exchanging Dealer deliver a
Prospectus in connection with sales of New Securities acquired in the Registered
Exchange Offer in exchange for Securities acquired as a result of market-making
activities or other trading activities shall not result in such New Securities
being not “freely tradeable”), the Company shall effect a Shelf Registration
Statement in accordance with subsection (b) below; provided, however, that the
Company shall not be obligated to effect a Shelf Registration Statement under
this Section 3 if the Company would no longer be required to keep such Shelf
Registration Statement effective pursuant to Section 4(c) if such Shelf
Registration Statement had been filed.
          (b) The Company shall as promptly as reasonably practicable (but in no
event more than 60 days after so required or requested pursuant to this
Section 3 (the “Shelf Filing Deadline”), file with the Commission and thereafter
shall use its reasonable best efforts to cause to be declared effective under
the Act a Shelf Registration Statement within 120 days from the Shelf Filing
Deadline (the “Shelf Effectiveness Deadline”) relating to the offer and sale of
the Securities or the New Securities, as applicable, by the Holders thereof from
time to time in accordance with the methods of distribution elected by a
majority of such Holders and set forth in such Shelf Registration Statement;
provided, however, that nothing in this Section 3(b) shall require the filing of
a Shelf Registration Statement prior to the Filing Deadline (as defined below);
provided, further, that no Holder (other than the Initial Purchaser) shall be
entitled to have the Securities held by it covered by such Shelf Registration
Statement unless such Holder agrees in writing to be bound by all of the
provisions of this Agreement applicable to such

 



--------------------------------------------------------------------------------



 



 -7-
Holder; and provided, further, that, with respect to New Securities received by
the Initial Purchaser in exchange for Securities constituting any portion of an
unsold allotment, the Company may, if permitted by current interpretations by
the Commission’s staff, file a post-effective amendment to the Exchange Offer
Registration Statement containing the information required by Item 507 and 508
of Regulation S-K, as applicable, in satisfaction of its obligations under this
subsection with respect thereto, and any such Exchange Offer Registration
Statement, as so amended, shall be referred to herein as, and governed by the
provisions herein applicable to, a Shelf Registration Statement.
          (c) The Company shall use its reasonable best efforts to keep the
Shelf Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period that will terminate when all the Securities or
New Securities, as applicable, covered by the Shelf Registration Statement (i)
have been sold pursuant to the Shelf Registration Statement, (ii) have been sold
to the public pursuant to Rule 144 (or any similar provision then in force, but
not Rule 144A) under the Act, (iii) have become freely transferable by persons
who are not Affiliates of the Company (and have not been Affiliates of the
Company for the preceding three months) without registration under the 1933 Act
pursuant to Rule 144 without regard to the availability of public information
regarding the Company; or (iv) cease to be outstanding (such period being the
“Shelf Registration Period”). The Company shall be deemed not to have used its
reasonable best efforts to keep the Shelf Registration Statement effective
during the Shelf Registration Period if it voluntarily takes any action that
would result in Holders of Securities or New Securities covered thereby not
being able to offer and sell such Securities or New Securities during that
period, unless (A) such action is required by applicable law; or (B) such action
is taken by the Company in good faith and for valid business reasons (not
including avoidance of the Company’s obligations hereunder), including the
acquisition or divestiture of assets, so long as the Company promptly thereafter
complies with the requirements of Section 5(k) hereof, if applicable.
          4. If (i) within 90 days after the Issue Date (the “Filing Deadline”),
the Exchange Offer Registration Statement has not been filed with the
Commission; (ii) within 180 days after the Issue Date (the “Effectiveness
Deadline”), the Exchange Offer Registration Statement has not been declared
effective within the Effectiveness Deadline; (iii) the Exchange Offer has not
been consummated prior to the Consummation Deadline; (iv) the Shelf Registration
Statement has not been filed with the Commission prior to the Shelf Filing
Deadline, if applicable; (v) the Shelf Registration Statement has not been
declared effective prior to the Shelf Effectiveness Deadline, if applicable; or
(vi) after either the Exchange Offer Registration Statement or the Shelf
Registration Statement has been declared effective, such Registration Statement
thereafter ceases to be effective or usable (other than as permitted by
Section 5(k)) in connection with resales of Securities or New Securities in
accordance with and during the periods specified in Sections 2 and 3 of this
Agreement (each such event referred to in clauses (i) through (vi), a
“Registration Default”), additional interest (“Additional Interest”) will accrue
on the Securities and the New Securities from and including the date on which
any such Registration Default shall occur but excluding the date on which all
Registration Defaults have been cured. Additional Interest will accrue at a rate
equal to 0.25% per annum of the aggregate principal amount of the Securities and
New Securities during the 90-day period immediately

 



--------------------------------------------------------------------------------



 



 -8-
following the occurrence of any Registration Default and shall increase by 0.25%
per annum for each subsequent 90-day period during which such Registration
Default continues, provided that in no event shall such Additional Interest
exceed 0.50% per annum; provided further that, with respect to clauses (i),
(ii) and (iii), if the Company is not permitted to effect the Registered
Exchange Offer as provided by Section 3(a)(i), Additional Interest shall cease
to accrue pursuant to clause (i) on the date the Shelf Registration Statement is
filed and pursuant to clauses (ii) and (iii) on the date the Shelf Registration
Statement is declared effective; provided further that Additional Interest shall
cease to accrue upon the date on which the Securities and New Securities are
eligible to be resold without restriction pursuant to Rule 144 without regard to
the availability of public information regarding the Company. The Company shall
notify the Trustee within five Business Days after each and every Registration
Default. Any amounts of Additional Interest due pursuant to this Section 4 will
be payable in cash semiannually on each May 1 and November 1 (to the Holders of
record on the April 15 and October 15 immediately preceding such dates),
commencing with the first such date occurring after any such Additional Interest
commences to accrue.
          5. Additional Registration Procedures. . In connection with any Shelf
Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply:
          (a) The Company shall:
     (i) furnish to you, not less than five Business Days prior to the filing
thereof with the Commission, a copy of the Exchange Offer Registration Statement
or the Shelf Registration Statement, as the case may be, and each amendment
thereto and each amendment or supplement, if any, to the Prospectus included
therein (and, upon written request, all documents incorporated by reference
therein after the initial filing) and shall use its reasonable best efforts to
reflect in each such document, when so filed with the Commission, such comments
as you reasonably propose, provided, however, that such comments are furnished
to the Company within three Business Days after receipt of the copy of the
Exchange Offer Registration Statement;
     (ii) include the information in substantially the form set forth in Annex A
hereto on the facing page of the Exchange Offer Registration Statement, in
substantially the form in Annex B hereto in the forepart of the Exchange Offer
Registration Statement in a section setting forth details of the Exchange Offer,
in substantially the form in Annex C hereto in the underwriting or plan of
distribution section of the Prospectus contained in the Exchange Offer
Registration Statement, and in substantially the form in Annex D hereto in the
letter of transmittal delivered pursuant to the Registered Exchange Offer; and
     (iii) in the case of the Shelf Registration Statement, include the names of
the Holders that propose to sell Securities or New Securities pursuant to the
Shelf Registration Statement as selling security holders and the applicable
information required by Item 507 of Regulation S-K as provided by the Holders.

 



--------------------------------------------------------------------------------



 



 -9-
          (b) The Company shall ensure that:
     (i) any Registration Statement, any amendment thereto, any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Act and the rules and regulations thereunder; and
     (ii) any Registration Statement and related Prospectus and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
with respect to a Shelf Registration Statement, the Company makes no
representation or warranty as to the information contained in or omitted from
such Shelf Registration Statement or Prospectus, or any amendment thereto, in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Holders whose Securities are registered
thereunder specifically for inclusion therein.
     (c) The Company shall advise you, the Holders of Securities or New
Securities covered by any Shelf Registration Statement and any Exchanging Dealer
under any Exchange Offer Registration Statement that has provided in writing to
the Company a telephone or facsimile number and address for notices, and, if
requested by you or any such Holder or Exchanging Dealer, shall confirm such
advice in writing (which notice pursuant to clauses (ii)-(v) hereof shall be
accompanied by an instruction to suspend the use of the Prospectus until the
Company shall have remedied the basis for such suspension):
     (i) when a Registration Statement or any amendment thereto has been filed
with the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;
     (ii) of any request by the Commission for any amendment or supplement to
the Registration Statement or the Prospectus or for additional information;
     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;
     (iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the initiation of any proceeding for such purpose; and
     (v) of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the

 



--------------------------------------------------------------------------------



 



 -10-
Prospectus, in the light of the circumstances under which they were made) not
misleading; provided that such notice need not identify the reasons for such
event that requires such change in the Registration Statement.
     (d) The Company shall use its reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement or the qualification of the securities therein for sale in any
jurisdiction at the earliest possible time.
     (e) The Company shall furnish to each Holder of Securities or New
Securities covered by any Shelf Registration Statement, without charge, at least
one copy of such Shelf Registration Statement and any post-effective amendment
thereto, including, upon written request, all material incorporated therein by
reference, and, if the Holder so requests in writing, all exhibits thereto.
     (f) The Company shall, during the Shelf Registration Period, deliver to
each Holder of Securities or New Securities covered by any Shelf Registration
Statement, without charge, as many copies of the Prospectus (including each
preliminary Prospectus) included in such Shelf Registration Statement and any
amendment or supplement thereto as such Holder may reasonably request. The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by each of the selling Holders of securities in connection with the
offering and sale of the securities covered by the Prospectus, or any amendment
or supplement thereto, included in the Shelf Registration Statement.
     (g) The Company shall furnish to each Exchanging Dealer which so requests,
without charge, at least one copy of the Exchange Offer Registration Statement
and any post-effective amendment thereto, including, upon written request, all
material incorporated by reference therein, and, if the Exchanging Dealer so
requests in writing, all exhibits thereto.
     (h) The Company shall promptly deliver to the Initial Purchaser, each
Exchanging Dealer and each other Person required to deliver a Prospectus during
the Exchange Offer Registration Period, without charge, as many copies of the
Prospectus included in such Exchange Offer Registration Statement and any
amendment or supplement thereto as any such Person may reasonably request. The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by the Initial Purchaser, any Exchanging Dealer and any such other
Person that may be required to deliver a Prospectus following the Registered
Exchange Offer in connection with the offering and sale of the New Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Exchange Offer Registration Statement.
     (i) Prior to the Registered Exchange Offer or any other offering of
Securities or New Securities pursuant to any Registration Statement, the Company
shall arrange, if necessary, for the qualification of the Securities or the New
Securities for sale under the laws of such jurisdictions as any Holder shall
reasonably request and will maintain such

 



--------------------------------------------------------------------------------



 



 -11-
qualification in effect so long as required; provided that in no event shall the
Company be obligated to qualify to do business in any jurisdiction where it is
not then so qualified or to take any action that would subject it to taxation or
service of process in suits, other than those arising out of the Initial
Placement, the Registered Exchange Offer or any offering pursuant to a Shelf
Registration Statement, in any such jurisdiction where it is not then so
subject.
     (j) The Company shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing New Securities or
Securities to be issued or sold pursuant to any Registration Statement free of
any restrictive legends and in such denominations and registered in such names
as Holders may request.
     (k) Upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above, the Company shall promptly prepare a post-effective amendment
to the applicable Registration Statement or an amendment or supplement to the
related Prospectus or file any other required document so that, as thereafter
delivered, the Prospectus will not include an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however that the Company may suspend preparing, filing and
distributing any such amendment or supplement for a reasonable period of time if
the Company determines reasonably and in good faith that such amendment or
supplement would require the disclosure of non-public material information that,
in the reasonable judgment of the Company, would be detrimental to the Company
if so disclosed or would otherwise materially adversely affect a financing,
acquisition, disposition, merger or other material transaction provided,
further, that there shall be no more than one such suspension in any 365 day
period and no such suspension shall extend for a period of more than 45 days. In
such circumstances, the period of effectiveness of the Exchange Offer
Registration Statement provided for in Section 2 shall be extended by the number
of days from and including the date of the giving of a notice of suspension
pursuant to Section 5(c) to and including the date when the Initial Purchaser,
the Holders and any known Exchanging Dealer shall have received such amended or
supplemented Prospectus pursuant to this Section 5. As soon as practicable
following receipt of notice from the Company in accordance with Section 5(c),
each Holder and Exchange Dealer agrees to suspend use of the Prospectus until
such Holder and Exchange Dealer receive copies of the amended or supplemented
Prospectus or until it receives written notice from the Company that use of the
applicable Prospectus may be resumed.
     (l) Not later than the effective date of any Registration Statement, the
Company shall provide a CUSIP number for the Securities or the New Securities,
as the case may be, registered under such Registration Statement and provide the
Trustee with printed certificates for such Securities or New Securities, in a
form eligible for deposit with The Depository Trust Company.
     (m) The Company shall comply with all applicable rules and regulations of
the Commission and shall make generally available to its security holders as
soon as

 



--------------------------------------------------------------------------------



 



 -12-
practicable after the effective date of the applicable Registration Statement an
earnings statement satisfying the provisions of Section 11(a) of the Act and
Rule 158 thereunder.
     (n) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner.
     (o) The Company may require each Holder of securities to be sold pursuant
to any Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of such securities as the Company may
from time to time reasonably require for inclusion in such Registration
Statement. The Company may exclude from such Shelf Registration Statement the
Securities of any Holder that unreasonably fails to furnish such information
within a reasonable time after receiving such request.
     (p) In the case of any Shelf Registration Statement, the Company shall
enter into such and take all other appropriate actions (including if requested
by Holders representing 20% of the principal amount of Securities covered by
such Shelf Registration Statement an underwriting agreement in customary form)
in order to expedite or facilitate the registration or the disposition of the
Securities, and in connection therewith, if an underwriting agreement is entered
into, cause the same to contain indemnification provisions and procedures no
less favorable than those set forth in Section 7 (or such other provisions and
procedures acceptable to the Majority Holders and the Managing Underwriters, if
any, with respect to all parties to be indemnified pursuant to Section 7).
     (q) In the case of any Shelf Registration Statement, if requested by the
Holders or any underwriters, the Company shall:
     (i) make reasonably available for inspection by the Holders of Securities
to be registered thereunder, any underwriter participating in any disposition
pursuant to such Shelf Registration Statement, and any attorney, accountant or
other agent retained by the Holders or any such underwriter all relevant
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries during normal business hours at the offices where
such information is typically kept;
     (ii) cause the Company’s officers, directors and employees to supply all
relevant information reasonably requested by the Holders or any such
underwriter, attorney, accountant or agent in connection with any such Shelf
Registration Statement as is customary for similar due diligence examinations
during normal business hours at the offices where such information is typically
kept; provided, however, that any information that is designated in writing by
the Company, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by the Holders or any such underwriter,
attorney, accountant or agent, unless such disclosure is made in connection with
a court proceeding or required by law, or such information becomes available to
the

 



--------------------------------------------------------------------------------



 



 -13-
public generally or through a third party without an accompanying obligation of
confidentiality, provided, further, that prior notice shall be provided as
practicable to the Company of the potential disclosure of any information in
connection with a court proceeding or required by law to permit the Company to
obtain a protective order or take such other action to prevent disclosure of
such information;
     (iii) make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement as may reasonably be requested;
     (iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;
     (v) obtain “cold comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary or equity affiliate
of the Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to each selling Holder of Securities
registered thereunder and the underwriters, if any, in customary form and
covering matters of the type customarily covered in “cold comfort” letters in
connection with primary underwritten offerings; and
     (vi) deliver such documents and certificates as may be reasonably requested
by the Majority Holders and the Managing Underwriters, if any, including those
to evidence compliance with Section 5(k) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.
The actions set forth in clauses (iii), (iv), (v) and (vi) of this Section 5(q)
shall be performed at (A) the effectiveness of such Registration Statement and
each post-effective amendment thereto; and (B) each closing under any
underwriting or similar agreement as and to the extent required thereunder.
     (r) [Intentionally Omitted.]
     (s) If a Registered Exchange Offer is to be consummated, upon delivery of
the Securities by Holders to the Company (or to such other Person as directed by
the Company) in exchange for the New Securities, the Company shall mark, or
caused to be

 



--------------------------------------------------------------------------------



 



 -14-
marked, on the Securities so exchanged that such Securities are being canceled
in exchange for the New Securities. In no event shall the Securities be marked
as paid or otherwise satisfied.
     (t) The Company will use its reasonable best efforts (i) if the Securities
have been rated prior to the initial sale of such Securities, to confirm such
ratings will apply to the Securities or the New Securities, as the case may be,
covered by a Registration Statement; or (ii) if the Securities were not
previously rated, to cause the Securities covered by a Registration Statement to
be rated with at least one nationally recognized statistical rating agency, if
so requested by Majority Holders with respect to the related Registration
Statement or by any Managing Underwriters.
     (u) In the event that any Broker-Dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the Rules and the By-Laws of the
Financial Industry Regulatory Authority) thereof, whether as a Holder of such
Securities or as an underwriter, a placement or sales agent or a broker or
dealer in respect thereof, or otherwise, the Company will assist such
Broker-Dealer in complying with the requirements of such Rules and By-Laws,
including, without limitation, by:
     (i) if such Rules or By-Laws shall so require, engaging a “qualified
independent underwriter” (as defined in such Rules) to participate in the
preparation of the Registration Statement, to exercise usual standards of due
diligence with respect thereto and, if any portion of the offering contemplated
by such Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Securities;
     (ii) indemnifying any such qualified independent underwriter to the extent
of the indemnification of underwriters provided in Section 7 hereof; and
     (iii) providing such information to such Broker-Dealer as may be required
in order for such Broker-Dealer to comply with the requirements of such Rules.
     (v) The Company shall use its reasonable best efforts to take all other
steps necessary to effect the registration of the Securities or the New
Securities, as the case may be, covered by a Registration Statement.
          6. Registration Expenses. The Company shall bear all expenses incurred
in connection with the performance of its obligations under Sections 2, 3 and 5
hereof (other than any underwriting discounts or commissions in the event of an
underwritten offering) and, in the event of any Shelf Registration Statement,
will reimburse the Holders for the reasonable fees and disbursements of one firm
or counsel designated by the Majority Holders to act as counsel for the Holders
in connection therewith, and, in the case of any Exchange Offer Registration
Statement, will reimburse the Initial Purchaser for the reasonable fees and
disbursements of counsel acting in connection therewith.

 



--------------------------------------------------------------------------------



 



 -15-
          7. Indemnification and Contribution. (a) The Company agrees to
indemnify and hold harmless each Holder of Securities or New Securities, as the
case may be, covered by any Registration Statement (including the Initial
Purchaser and, with respect to any Prospectus delivery as contemplated in
Section 5(h) hereof, each Exchanging Dealer), the directors, officers, employees
and agents of each such Holder and each Person who controls any such Holder
within the meaning of either the Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Act, the Exchange Act or other Federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement as originally filed or in
any amendment thereof, or in any preliminary Prospectus or the Prospectus, or in
any amendment thereof or supplement thereto, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of any such Holder specifically for inclusion
therein. This indemnity agreement will be in addition to any liability which the
Company may otherwise have.
          The Company also agrees to indemnify or contribute as provided in
Section 7(d) to Losses of each any underwriter of Securities or New Securities,
as the case may be, registered under a Shelf Registration Statement, their
directors, officers, employees or agents and each Person who controls such
underwriter on substantially the same basis as that of the indemnification of
the Initial Purchaser and the selling Holders provided in this Section 7(a) and
shall, if requested by any Holder, enter into an underwriting agreement
reflecting such agreement, as provided in Section 5(p) hereof.
          (b) Each Holder of securities covered by a Registration Statement
(including the Initial Purchaser and, with respect to any Prospectus delivery as
contemplated in Section 5(h) hereof, each Exchanging Dealer) severally and not
jointly agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers who signs such Registration Statement and each
Person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Company to
each such Holder, but only with reference to written information relating to
such Holder furnished to the Company by or on behalf of such Holder specifically
for inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement will be in addition to any liability which any such Holder
may otherwise have.
          (c) Promptly after receipt by an indemnified party under this
Section 7 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 7, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the

 



--------------------------------------------------------------------------------



 



 -16-
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses; and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest; (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party; (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action;
or (iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. It is understood,
however, that the indemnifying party shall, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general circumstances, be liable for the
fees and expenses of only one firm of attorneys (in addition to local counsel)
at any time for all such indemnified parties. An indemnifying party will not,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 7 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party shall
have a joint and several obligation to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending same) (collectively
“Losses”) to which such indemnified party may be subject in such proportion as
is appropriate to reflect the relative benefits received by such indemnifying
party, on the one hand, and such indemnified party, on the other hand, from the
Initial Placement and the Registration Statement which resulted in such Losses;
provided, however, that in no case shall the Initial Purchaser be responsible,
in the aggregate, for any amount in excess of the purchase discount or
commission applicable to such Security, or in the case of a New Security,
applicable to the Security that was exchangeable into such New Security, nor
shall any Holder of any Security or New Security be

 



--------------------------------------------------------------------------------



 



 -17-
responsible, in the aggregate, for any amount in excess of the amount by which
the total price at which such Security, or in the case of a New Security,
applicable to the Security that was exchangeable into such New Security, as set
forth on the cover page of the Final Memorandum, exceeds the amount of any
damages that the Initial Purchaser or Holder has otherwise been required to pay
in connection with the statements or omissions which resulted in such Losses,
nor shall any underwriter be responsible for any amount in excess of the
underwriting discount or commission applicable to the securities purchased by
such underwriter under the Registration Statement which resulted in such Losses.
If the allocation provided by the immediately preceding sentence is unavailable
for any reason, the indemnifying party and the indemnified party shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company shall be
deemed to be equal to the sum of (x) the total net proceeds from the Initial
Placement (before deducting expenses) as set forth on the cover page of the
Final Memorandum and (y) the total amount of Additional Interest which the
Company was not required to pay as a result of registering the securities
covered by the Registration Statement which resulted in such Losses. Benefits
received by the Initial Purchaser shall be deemed to be equal to the total
purchase discounts and commissions as set forth on the cover page of the Final
Memorandum, and benefits received by any other Holders shall be deemed to be
equal to the value of receiving Securities or New Securities, as applicable,
registered under the Act. Benefits received by any underwriter shall be deemed
to be equal to the total underwriting discounts and commissions, as set forth on
the cover page of the Prospectus forming a part of the Registration Statement
which resulted in such Losses. Relative fault shall be determined by reference
to, among other things, whether any alleged untrue statement or omission relates
to information provided by the indemnifying party, on the one hand, or by the
indemnified party, on the other hand, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The parties agree that it would not be just
and equitable if contribution were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7, each Person who
controls a Holder within the meaning of either the Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same
rights to contribution as such Holder, and each Person who controls the Company
within the meaning of either the Act or the Exchange Act, each officer of the
Company who shall have signed the Registration Statement and each director of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this paragraph (d).
          (e) The provisions of this Section 7 will remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Company or any of the officers, directors or controlling Persons referred to
in this Section 7, and will survive the sale by a Holder of securities covered
by a Registration Statement.

 



--------------------------------------------------------------------------------



 



 -18-
          8. Underwritten Registrations. (a) If any of the Securities or New
Securities, as the case may be, covered by any Shelf Registration Statement are
to be sold in an underwritten offering, the Managing Underwriters shall be
selected by the Majority Holders and, in the case of a Managing Underwriter that
is not the Initial Purchaser, with the consent of the Company (not to be
unreasonably withheld).
          (b) No Person may participate in any underwritten offering pursuant to
any Shelf Registration Statement, unless such Person (i) agrees to sell such
Person’s Securities or New Securities, as the case may be, on the basis
reasonably provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements; and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.
          9. No Inconsistent Agreements. The Company has not, as of the date
hereof, entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.
          10. Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, qualified,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of the Majority Holders (or, after the consummation of any Registered
Exchange Offer in accordance with Section 2 hereof, of New Securities); provided
that, with respect to any matter that directly or indirectly affects the rights
of the Initial Purchaser hereunder, the Company shall obtain the written consent
of the Initial Purchaser against which such amendment, qualification,
supplement, waiver or consent is to be effective. Notwithstanding the foregoing
(except the foregoing proviso), a waiver or consent to departure from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders whose Securities or New Securities, as the case may be, are
being sold pursuant to a Registration Statement and that does not directly or
indirectly affect the rights of other Holders may be given by the Majority
Holders, determined on the basis of Securities or New Securities, as the case
may be, being sold rather than registered under such Registration Statement.
          11. Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:
     (a) if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture, with a copy in like manner to the Initial
Purchaser;
     (b) if to you, initially at the address set forth in the Purchase
Agreement; and

 



--------------------------------------------------------------------------------



 



 -19-
     (c) if to the Company, initially at its address set forth in the Purchase
Agreement.
          All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; two Business Days
after being deposited in the mail, postage prepaid, if mailed; when answered
back, if telexed; when receipt is acknowledged, if telecopied; and on the next
Business Day if timely delivered to an air courier guaranteeing overnight
delivery.
          The Initial Purchaser or the Company by notice to the other parties
may designate additional or different addresses for subsequent notices or
communications.
          12. Successors. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without the need for an express assignment or any consent by the Company
thereto, subsequent Holders of Securities and the New Securities. The Company
hereby agrees to extend the benefits of this Agreement to any Holder of
Securities and the New Securities, and any such Holder may specifically enforce
the provisions of this Agreement as if an original party hereto.
          13. Counterparts . This Agreement may be in signed counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.
          14. Headings . The headings used herein are for convenience only and
shall not affect the construction hereof.
          15. Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in the State of New York.
          16. Severability . In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
          17. Securities Held by the Company, etc . Whenever the consent or
approval of Holders of a specified percentage of principal amount of Securities
or New Securities is required hereunder, Securities or New Securities, as
applicable, held by the Company or its Affiliates (other than subsequent Holders
of Securities or New Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities or New
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

 



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this Agreement and your acceptance shall represent a binding agreement among the
Company and the Initial Purchaser.

            Very truly yours,  
 
      POLYONE CORPORATION    
 
      By:    /s/ W. David Wilson       Name:  W. David Wilson       Title: 
Senior Vice President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

          MORGAN STANLEY & CO. INCORPORATED
 
       
By:
   /s/ Kevin D. Emerson    
 
 
 
Name: Kevin D. Emerson
Title: Executive Director    

 



--------------------------------------------------------------------------------



 



ANNEX A
          Each Broker-Dealer that receives New Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such New Securities. The Letter of
Transmittal states that by so acknowledging and by delivering a prospectus, a
Broker-Dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a Broker-Dealer in connection
with resales of New Securities received in exchange for Securities where such
Securities were acquired by such Broker-Dealer as a result of market-making
activities or other trading activities. The Company has agreed that, starting on
the Expiration Date (as defined herein) and ending on the close of business
180 days after the Expiration Date, it will make this Prospectus, as amended or
supplemented, available to any Broker-Dealer for use in connection with any such
resale. See “Plan of Distribution.”

 



--------------------------------------------------------------------------------



 



ANNEX B
          Each Broker-Dealer that receives New Securities for its own account in
exchange for Securities, where such Securities were acquired by such
Broker-Dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such New Securities. See “Plan of Distribution.”

 



--------------------------------------------------------------------------------



 



ANNEX C
PLAN OF DISTRIBUTION
          Each Broker-Dealer that receives New Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such New Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a Broker-Dealer in connection with resales of New Securities received in
exchange for Securities where such Securities were acquired as a result of
market-making activities or other trading activities. The Company has agreed
that, starting on the Expiration Date and ending on the close of business
180 days after the Expiration Date, it will make this Prospectus, as amended or
supplemented, available to any Broker-Dealer for use in connection with any such
resale. In addition, until                     , 200___, all dealers effecting
transactions in the New Securities may be required to deliver a prospectus.
          The Company will not receive any proceeds from any sale of New
Securities by Brokers-Dealers. New Securities received by Broker-Dealers for
their own account pursuant to the Exchange Offer may be sold from time to time
in one or more transactions in the over-the-counter market, in negotiated
transactions, through the writing of options on the New Securities or a
combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or negotiated
prices. Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such Broker-Dealer and/or the purchasers of any such New
Securities. Any Broker-Dealer that resells New Securities that were received by
it for its own account pursuant to the Exchange Offer and any broker or dealer
that participates in a distribution of such New Securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit of any
such resale of New Securities and any commissions or concessions received by any
such Persons may be deemed to be underwriting compensation under the Act. The
Letter of Transmittal states that by acknowledging that it will deliver and by
delivering a prospectus, a Broker-Dealer will not be deemed to admit that it is
an “underwriter” within the meaning of the Act.
          For a period of 180 days after the Expiration Date, the Company will
promptly send additional copies of this Prospectus and any amendment or
supplement to this Prospectus to any Broker-Dealer that requests such documents
in the Letter of Transmittal. The Company has agreed to pay all expenses
incident to the Exchange Offer (including the expenses of one counsel for the
holders of the Securities) other than commissions or concessions of any brokers
or dealers and will indemnify the holders of the Securities (including any
Broker-Dealers) against certain liabilities, including liabilities under the
Act.
          [If applicable, add information required by Regulation S-K Items 507
and/or 508.]

 



--------------------------------------------------------------------------------



 



ANNEX D
CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

             
 
  Name:        
 
  Address:  
 
   
 
     
 
   
 
     
 
   

If the undersigned is not a Broker-Dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has not arrangements or understandings with any Person to participate in
a distribution of the New Securities. If the undersigned is a Broker-Dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchanged for New Securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

 